Citation Nr: 1209913	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a low back condition.

6.  Entitlement to service connection for a low back condition.

7.  Whether new and material evidence has been submitted to reopen the claim of service connection for cervical spine condition.

8.  Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to August 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO in Columbia, South Carolina.  The RO in Buffalo, New York currently holds jurisdiction over the claims.

The reopened claims of service connection for knee, low back and cervical spine disorders are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied claims of service connection for a left knee disorder, a right knee disorder, a low back condition and a neck condition; the RO notified the Veteran of this action and apprised him of his appellate rights, but he did not file a timely appeal.  

2.  The evidence added to the record since the January 1994 rating decision includes medical evidence showing the current diagnoses of degenerative disc disease of the lumbar spine and cervical spine as well as degenerative joint disease of the knees and suggesting that these current diagnoses may be associated with the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the January 1994 rating decision to reopen the claim of service connection for left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received since the January 1994 rating decision to reopen the claim of service connection for right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has been received since the January 1994 rating decision to reopen the claim of service connection for low back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material evidence has been received since the January 1994 rating decision to reopen the claim of service connection for cervical spine condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has determined that the Veteran's claims of service connection for bilateral knee disability, low back disability and cervical spine disability have been subject to prior final denials, and that new and material evidence has not been submitted on these claims to allow an adjudication on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In pertinent part, a January 1994 RO rating decision denied claims of service connection for left knee disability, right knee disability, a back condition and a neck condition on the basis that no current disability was shown.  Following a timely notice of disagreement filed in March 1994, the RO furnished the Veteran a Statement of the Case (SOC) in April 1994.  Following the receipt of additional evidence, the RO readjudicated the case in a March 1995 Supplemental Statement of the Case (SSOC).

However, the Veteran did not submit a timely substantive appeal in response to the April 1994 SOC.  See 38 C.F.R. § 20.302 (a substantive appeal must be filed within 60 days from the date the agency of original jurisdiction mails the SOC or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later).  

Additionally, there was no additional evidence submitted within one year of the original January 1994 rating decision which was not considered in the March 1995 SSOC to require further reconsideration of that decision.  See 38 C.F.R. § 38 C.F.R. § 3.156(b).  As such, the January 1994 RO rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.

The Veteran filed his claims to reopen in 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Notably, the Court has held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active peacetime service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, a claimant must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted on a presumptive basis for specified chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

The evidence before the RO in January 1994 included the Veteran's service treatment records (STRs) showing a May 1982 enlistment examination that was negative for lay or medical evidence of disability involving the knees, the low back or the cervical spine.  An examination in April 1987 first reflected the Veteran's report of mild back straining.  In April 1988, the Veteran's complaint of bilateral knee pain of one weeks' duration was assessed as possible capsulitis versus calcium deposits as well as patellofemoral syndrome (PFS).  

In January 1989, the Veteran reported having neck and back pain of one weeks' duration following a motor vehicle accident with examination resulting in an assessment of resolving myalgia and strain secondary to mild whip lash injury.  

The Veteran was evaluated for chest pain radiating into the right back in March 1989.  At that time, a chest x-ray examination report was interpreted as showing midthoracic scoliosis.  He was evaluated for bilateral knee pain in March 1989 as well as bilateral knee pain and back pain in April 1989.  At the later examination, the Veteran was assessed with a possible permanent back injury due to the frequency of his visitations.  At his May 1989 separation examination, the Veteran reported having recurrent back and leg pain but no definitive diagnosis was provided.

The post-service evidence included the Veteran's application for VA disability benefits for the knees, the low back and the neck in August 1989.  VA examinations in April 1993 and May 1994 did not diagnose any chronic disorders of the left knee, the right knee, the low back or the cervical spine.  In March 1994, the Veteran testified to chronic pain involving the knees, the low back and the neck since service.

The evidence added to the record since the RO's January 1994 rating decision includes VA clinical records which reflect his continued complaint of pain involving the knees, the low back and the cervical spine.  A July 1995 VA x-ray examination of the cervical spine was interpreted as showing a C5 anterior osteophyte.  A July 2008 x-ray examination of the cervical spine was interpreted as showing disc space narrowing at C5-C6 and C6-C7 with anterior hypertrophic spurring.  A July 2008 x-ray examination of the left knee was interpreted as showing mild narrowing of the medial compartment.  A July 2008 x-ray examination of the lumbar spine was interpreted as showing mild disc space narrowing of L4-L5.

Important for this decision, the Veteran provided his VA clinician a copy of his STRs during an evaluation in April 2009.  This examiner provided diagnoses of degenerative disc disease of the lumbar and cervical spines as well as degenerative joint disease of the knees.  It was noted that the Veteran had a motor vehicle accident in 1989, and that his knee problem was documented in the 80's.  The examiner also stated that, "in my opinion, his symptoms referable to the neck, back and the knee are long-standing."

Overall, the Board finds that the evidence added to the record since the RO's January 1994 rating decision is new and material and sufficient to reopen claims of service connection for a knee disorder and a lumbar spine and cervical spine condition.  Notably, the April 2009 VA examiner statement reflects current diagnoses of degenerative disc disease of the lumbar and cervical spines as well as degenerative joint disease of the knees that tends to clarify the previous evidentiary deficit at the time of the final decision in January 1994.  

This examiner, who reviewed the Veteran's STRs, suggested that the current diagnoses might be associated with active service.  Overall, the newly submitted evidence, when combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claims.  The claims, therefore, are reopened for review on the merits.

The Board defers adjudication of these claims on the merits pending additional development, which is addressed in the remand portion of this document.


ORDER

As new and material evidence has been received to reopen the claim of service connection for left knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for right knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for low back condition, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for cervical spine condition, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

As noted, the April 2009 VA examiner statement tends to show that the current diagnoses of degenerative disc disease of the lumbar and cervical spines as well as degenerative joint disease of the knees may be associated with active service.  

Hence, the statement is sufficient to trigger VA's duty to assist the Veteran in providing him medical examination and opinion.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Thus, the claims are remanded for VA examination and opinion regarding the nature and probable etiology of the claimed bilateral knee, low back and cervical spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain copies of the Veteran's records of treatment rendered for his knee, low back and cervical spine conditions within the Upstate New York VA Health Care System since December 2008.

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed knee, low back and cervical spine disorders.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) identify all current disorders of the left knee and, for each diagnosis, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) either first manifested during active service from January 1983 to August 1989 and/or is causally related to an event during active service;
   
b) identify all current disorders of the right knee and, for each diagnosis, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) either first manifested during active service from January 1983 to August 1989 and/or is causally related to an event during active service;
   
c) identify all current disorders of the low back and, for each diagnosis, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) either first manifested during active service from January 1983 to August 1989 and/or is causally related to an event during active service; and

d) identify all current disorders of the cervical spine and, for each diagnosis, provide opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such disorder(s) either first manifested during active service from January 1983 to August 1989 and/or is causally related to an event during active service?

For purposes of this opinion, the examiner is requested to consider the following:

* the April 1987 formal military physical examination reflecting the Veteran's report of mild back straining;
* the April 1988 evaluation for bilateral knee pain assessed as possible capsulitis versus calcium deposits as well as patellofemoral syndrome;
* the January 1989 evaluation for neck and back pain of one weeks' duration following a motor vehicle accident with examination resulting in an assessment of resolving myalgia and strain secondary to mild whip lash injury;
* the March 1989 evaluation for chest pain radiating into the right side of back;
* a March 1989 chest x-ray examination report interpreted as showing mid-thoracic scoliosis;
* the March 1989 evaluation for bilateral knee pain;
* the April 1989 evaluation for back and knee pain assessed as possible permanent back injury;
* the May 1989 separation examination report documenting the Veteran's complaint of recurrent back and leg pain;
* the Veteran's application for service-connected benefits in August 1989;
* the April 1993 VA examination report;
* the Veteran's testimony before the RO in March 1994; 
* the May 1994 VA examination report;
* the VA clinical records and x-ray results since 1995;
* the April 2009 statement from VA staff physiatrist M.T.S., M.D.;
* whether there is any medical reason to accept or reject the Veteran's report of chronic bilateral knee, low back and cervical disability since service; and
* any accepted medical principles which help to explain the basis for the opinion.

3.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a Supplemental Statement of the Case and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


